           Case 5:19-cv-01405-EJD Document 47 Filed 07/02/19 Page 1 of 2



 1                      IN THE UNITED STATES DISTRICT COURT
 2                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               SAN JOSE DIVISION
 3
     TYLER BENDIS, JULIA BENDIS,          )   CASE NO. 5:19-cv-01405-EJD
 4   NICHOLAS JAMES JOHNSON, and          )
 5   JAMES JOHNSON,                       )   [PROPOSED] ORDER GRANTING
                                          )   JOINT STIPULATION TO EXTEND
 6        Plaintiffs,                     )   THE TIME TO RESPOND TO
                                          )   THE AMENDED COMPLAINT
 7   v.                                   )
 8                                        )
     WILLIAM “RICK” SINGER, et al.,       )
 9                                        )
          Defendants.                     )
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28    [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND THE TIME TO RESPOND TO
                                THE AMENDED COMPLAINT
                                 CASE NO. 5:19-cv-01405-EJD
               Case 5:19-cv-01405-EJD Document 47 Filed 07/02/19 Page 2 of 2



 1                                    [PROPOSED ORDER]
 2        Having considered the Joint Stipulated Request to Extend the Time to Respond to
 3   the Amended Complaint and all papers on file, and good cause appearing therefore, IT IS
 4   HEREBY ORDERED that the JOINT STIPULATION AND [PROPOSED] ORDER TO
 5   EXTEND THE TIME TO RESPOND TO THE AMENDED COMPLAINT is GRANTED
 6   in its entirety. The Court orders as follows:
 7            1.    The deadline for Defendant The University of Texas at Austin to move,
 8   plead, or otherwise respond to the Amended Complaint, shall be extended to August 9,
 9   2019.
10            2.    Plaintiffs and Defendant The University of Texas at Austin reserve all other
11   rights.
12

13     IT IS SO ORDERED.
14
     Dated:         July 2, 2019
15
                                                         Hon. Edward J. Davila
16                                                       United States District Judge
17

18
19

20

21

22

23

24
25

26

27
                                            2
28   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND THE TIME TO RESPOND TO
                               THE AMENDED COMPLAINT
                                CASE NO. 5:19-cv-01405-EJD
